                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 1 of 17



                     1   Vedder Price P.C.
                         Nicole J. Wing, IL SBN 6291632
                     2   nwing@vedderprice.com
                         222 North LaSalle Street
                     3   Chicago, Illinois 60601
                         T: +1 312 609 7500
                     4   F: +1 312 609 5005
                     5   Attorneys for Defendant
                         XTECH TACTICAL, LLC, JEREMY
                     6   DEADMAN and JANE DOE DEADMAN
                     7

                     8                         IN THE UNITED STATES DISTRICT COURT
                     9                                  FOR THE DISTRICT OF ARIZONA
                    10

                    11   Century International Arms, Inc.,                   Case No. 2:18-cv-03404-GMS
                    12                     Plaintiff,                        DEFENDANTS’ MEMORANDUM
                                                                             IN SUPPORT OF MOTION TO
                    13          v.                                           DISMISS FIRST AMENDED
                                                                             COMPLAINT
                    14   XTech Tactical, Llc, Jeremy Deadman And
                         Jane Doe Deadman,
                    15
                                           Defendants.
                    16

                    17
                                                               INTRODUCTION
                    18
                                This case is about two rifle accessory products: (i) a magazine that stores and feeds
                    19
                         ammunition into the rifle and (ii) a grip that attaches to the rifle to allow the user to hold it.
                    20
                         Defendant XTech Tactical, LLC (“XTech”) is a firearms accessory company that sells rifle
                    21
                         magazines and grips. Plaintiff recently acquired a defunct firearms accessory company (US
                    22
                         Palm) that had also sold magazines and grips. Plaintiff, in preparing to continue the
                    23
                         business of US Palm, attempts to clear the market of fair competition for these products by
                    24
                         claiming that XTech copied US Palm’s products.              Plaintiff, however, fails to assert
                    25
                         sufficient allegations to state claims under the law for trade dress infringement (Count I) or
                    26
                         unfair competition (Count II).
                    27
                                First, Plaintiff does not adequately allege any of the elements of a trade dress claim.
                    28
VEDDER PRICE P.C.                                                                   DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW                                                                     OF MOTION TO DISMISS FIRST AMENDED
     CHICAGO
                                                                                              COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 2 of 17



                     1   The First Amended Complaint (“Am. Complaint”) contains only bare legal conclusions
                     2   related to non-functionality—the first element of a trade dress claim. XTech is selling a
                     3   magazine that has a “waffle” pattern and grooves cut into the surface—a common and
                     4   popular design for a magazine that affords the user a safe, strong grip on the product as it is
                     5   handled and adds strength to the product. XTech is selling a grip that is in a three-
                     6   dimensional shape and has a rough texture on the surface (a decidedly insufficient trade
                     7   dress description) so that the user does not lose his or her grip on the rifle. Companies fairly
                     8   compete by selling products with these functional designs. To foster fair competition over
                     9   similar products in the marketplace, the Lanham Act presumes that products are functional.
                    10   If a plaintiff wishes to overcome that presumption, it faces a heavy burden to plead and
                    11   prove how the asserted trade dress is non-functional. Plaintiff fails to do so.
                    12          Furthermore, Plaintiff has not adequately pleaded secondary meaning or likelihood
                    13   of confusion (the final two elements of a trade dress claim) when Plaintiff does not allege
                    14   it is selling the products at issue. XTech’s and Plaintiffs products cannot be associated in
                    15   the mind of consumers as emanating from a single source (secondary meaning), nor can
                    16   consumers confuse the products (likelihood of confusion), if Plaintiff is not offering
                    17   relevant products for sale.
                    18          Second, the Am. Complaint alleges no conduct giving rise to an unfair competition
                    19   claim apart from that alleged in conjunction with the trade dress claim. These claims thus
                    20   rise or fall together under the law. In addition, Plaintiff cannot allege injury or damage—
                    21   required for all tort claims—when it does not allege that it is currently selling the products
                    22   but, rather, that it intends to in the future. At this juncture, Plaintiff is seeking an improper
                    23   advisory opinion about what would happen if Plaintiff does, indeed, begin selling US
                    24   Palm’s products. In any event, the state law claim must be dismissed for lack of subject
                    25   matter jurisdiction if the federal claim is dismissed.
                    26

                    27          Third, there are intellectual property registrations (of which the Court may take
                    28
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                       -2-           OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 3 of 17



                     1   judicial notice) associated with the “BATTLEGRIP™” product that XTech sells that
                     2   demonstrate that this line of products (designed and manufactured by a third party) has been
                     3   for sale since 2002. According to the Am. Complaint, US Palm began selling the allegedly
                     4   protected grip product in 2009. XTech cannot possibly be infringing on US Palm’s
                     5   products, or engaging in unfair competition, if it is selling a design that existed long before
                     6   US Palm came out with its product.
                     7          Fourth, Plaintiff has not stated a claim against the individual defendants. Plaintiff
                     8   has named in this lawsuit (i) one of XTech’s members, Jeremy Deadman (“Mr. Deadman”)
                     9   and (ii) his wife (“Ms. Deadman”). Mr. Deadman is alleged to have directed the activity of
                    10   XTech about which Plaintiff complains. There are no allegations against Ms. Deadman;
                    11   she is included on the theory that she is a necessary party for Plaintiff to access
                    12   Mr. Deadman’s marital property. The claims against Mr. Deadman and Ms. Deadman fail
                    13   for the same reasons as the claims against XTech.
                    14                                  FACTUAL BACKGROUND
                    15          Plaintiff claims trade dress protection over two products previously sold by a
                    16   company called US Palm: (i) an ammunition magazine (the “US Palm Magazine”); and
                    17   (ii) a rifle grip (the “US Palm Grip,” and collectively with the US Palm Magazine, the “US
                    18   Palm Products”). (Am. Compl. ¶¶ 16, 23.)
                    19          The US Palm Magazine is a 30-round ammunition storage and feeding device for
                    20   AK-47 rifles. (Id. ¶ 16.) The trade dress elements claimed by Plaintiff on the US Palm
                    21   Magazine are a “waffle pattern” (i.e., three rows of five rectangular-like boxes) on the side
                    22   surfaces of the product and “treads” (i.e., dozens of tiny grooves cut into the plastic) on the
                    23   side surfaces of the product. (Id. ¶¶ 17 – 18.)
                    24          The US Palm Grip is configured to mount on AK-47 rifles. (Id. ¶ 23.) The trade
                    25   dress elements claimed by Plaintiff on the US Palm Grip are the shape and pattern of the
                    26   product. (Id.) Plaintiff’s description of the shape is that it is three-dimensional. (Id. ¶ 25.)
                    27   Plaintiff’s description of the pattern is that it is of a “random speckled surface.” (Id.)
                    28
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                       -3-           OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                             Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 4 of 17



                     1           According to the Complaint, US Palm hired a company called Molded Devices to
                     2   manufacture the US Palm Products. (Id. ¶ 36.) US Palm sold the US Palm Products from
                     3   2009 to sometime in 2017. (Id. ¶¶ 21, 24, 38.) In early 2017, US Palm faced “financial
                     4   difficulties” and was unable to pay Molded Devices for inventory. (Id. ¶¶ 38–39.) US Palm
                     5   canceled its trademark on its name (Ex. 11), reasonably inferring that it ceased operations.
                     6           Plaintiff is a large, international firearms manufacturer and importer. (Id. ¶ 14.) In
                     7   March 2018, Plaintiff acquired the assets of US Palm. (Id. ¶ 30.) At that time, Plaintiff
                     8   took possession of US Palm’s remaining inventory of the US Palm Products. (Id. ¶ 31.)
                     9   Since that time, Plaintiff has made preparations to sell the US Palm Products, including
                    10   engaging a manufacturer to make molds for the products (id. ¶ 32), but Plaintiff does not
                    11   allege it has ever sold the products.
                    12           XTech is a limited liability company organized in Arizona that manufactures and
                    13   sells firearms accessories. (Id. ¶¶ 6, 11.) Mr. Deadman is XTech’s “primary owner”2 and
                    14   its Director of Sales and Marketing. (Id. ¶¶ 7–8.) Ms. Deadman is named as a defendant
                    15   based solely on allegations that Mr. Deadman acted at all times, on behalf of his marital
                    16   community. (Id. ¶ 4.) The Am. Complaint contains no allegations regarding any conduct
                    17   on the part of Ms. Deadman. Unsurprisingly, being in the same business as US Palm was,
                    18   XTech also sells rifle magazines and grips. (Id. ¶¶ 58, 68.) The Am. Complaint alleges
                    19   that these sales are directed by Mr. Deadman. (Id. ¶¶ 62, 70.)
                    20

                    21           XTech manufactures and sells an AK-47 magazine that has three rows of 10 square-
                    22

                    23   1
                           Exhibits 1 and 2 are intellectual property filings/registrations, of which this Court can take
                    24   judicial notice. See San Diego Comic Convention v. Dan Farr Prods., 2017 U.S. Dist.
                         LEXIS 147547, at *8 (S.D. Cal. Sept. 12, 2017) (taking judicial notice of USPTO records
                    25   and finding that such “undisputed matters of public record are generally judicially
                         noticeable.”) (citing Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001)).
                    26
                         2
                          The Court likely recognizes that limited liability companies are organized by membership
                    27   and not ownership, but the distinction is irrelevant for the purposes of this Motion, which
                    28   accepts the allegations of the Am. Complaint as it must for a Rule 12(b)(6) motion.
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                      -4-            OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                             Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 5 of 17



                     1   like boxes on the side surfaces of the product and dozens of grooves on the front and back
                     2   of the product (the “XTech Magazine”). (Id. ¶ 58.) XTech also sells a rifle grip that is
                     3   shaped to conform to a human hand and has a rough texture on its surface. (Id. ¶ 68.) This
                     4   grip clearly bears the logo “TD” (id., displaying image of grip), and the website referenced
                     5   by Plaintiff in the Am. Complaint states that the grip is manufactured, trademarked and
                     6   patented (in one aspect) by a company called TangoDown (the “TangoDown Grip,” and
                     7   collectively with the XTech Magazine, the “Accused Products”). These website materials
                     8   referenced in the Am. Complaint, and TangoDown’s trademark and patent registrations on
                     9   the TangoDown Grip (see Ex. 2 (and fn1, supra)) make clear that XTech is not the
                    10   manufacturer of the grip but, rather, a dealer of TangoDown’s product.
                    11           Plaintiff’s causes of action address only these Accused Products, alleging that the
                    12   Defendants are committing trade dress infringement and unfair competition by selling these
                    13   two Accused Products.3 Plaintiff has already attempted to re-plead its allegations in a
                    14   second complaint, yet Plaintiff has not been able to state a claim for either of these causes
                    15   of action. Therefore, the Am. Complaint should be dismissed with prejudice.
                    16                                      LEGAL STANDARD
                    17           To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual
                    18   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
                    19   Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted). A plaintiff
                    20   cannot rely on mere labels and conclusions, or a formulaic recitation of the elements of a
                    21   claim, to support its claims. Bell Atlantic v. Twombly, 550 U.S. 540, 555 (2007). “[W]here
                    22   the well-pleaded facts do not permit the court to infer more than the mere possibility of
                    23   misconduct, the complaint has alleged—but it has not ‘shown’—‘that the pleader is entitled
                    24   to relief.’” Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)). “For a complaint to
                    25
                         3
                    26    The Am. Complaint contains numerous allegations about Molded Devices and US Palm
                         products allegedly retained and sold by Molded Devices. These are irrelevant allegations
                    27   because Molded Devices is a non-party to this suit, and the only products alleged in the
                    28   causes of action are the Accused Products.
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                       -5-           OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                              Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 6 of 17



                     1   survive a motion to dismiss, the non-conclusory ‘factual content,’ and reasonable inferences
                     2   from that content, must be plausibly suggestive of a claim entitling the plaintiff to relief.”
                     3   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). In other words, the complaint
                     4   must contain enough factual content “to raise a reasonable expectation that discovery will
                     5   reveal evidence” of the claim. Twombly, 550 U.S. at 556.
                     6                                           ARGUMENT
                     7   I.       PLAINTIFF’S TRADE DRESS INFRINGEMENT CLAIM FAILS BECAUSE
                     8   PLAINTIFF HAS FAILED TO PROPERLY PLEAD THE THREE ELEMENTS OF
                     9   THE CLAIM
                    10            The Am. Complaint suffers a fatal deficiency in pleading on each of the three
                    11   elements of a trade dress claim. Those elements are (1) that the claimed trade dress is non-
                    12   functional, (2) that it owns protectable trade dress in a clearly articulated design or
                    13   combination of elements that has acquired secondary meaning and (3) that Defendants’
                    14   product creates a likelihood of consumer confusion. Art Attacks Ink, LLC v. MGA Entm’t
                    15   Inc., 581 F.3d 1138, 1145 (9th Cir. 2009).
                    16                  (a)    Plaintiff Has Not Sufficiently Alleged Non-Functionality
                    17            Pleading and proving non-functionality is element one of a trade dress claim. Id. at
                    18   1145. There “exists a fundamental right to compete through imitation of a competitor’s
                    19   product.” Tie Tech, Inc. v. Kinedyne Corp., 296 F.3d 778, 785 (9th Cir. 2002). Thus, mere
                    20   imitation of another product is not sufficient to allege a Lanham Act violation. Instead the
                    21   Lanham Act requires, among other things, that plaintiffs plead and prove that the alleged
                    22   trade dress is “non-functional.” Id.; 15 U.S.C. § 1125(a)(3).
                    23            Non-functionality means “that the product feature serves no purpose other than
                    24   identification.” Disc Golf Ass’n, Inc. v. Champion Discs, Inc., 158 F.3d 1002, 1007 (9th
                    25   Cir. 1998). 15 U.S.C. § 1125(a)(3) “imposes a presumption of functionality.” Secalt S.A.
                    26   v. Wuxi Shenxi Constr. Mach. Co., 668 F.3d 677, 683 (9th Cir. 2012). As a result, a plaintiff,
                    27   “as the one who seeks to establish trade dress protection, must carry the heavy burden of
                    28
VEDDER PRICE P.C.                                                                 DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                      -6-           OF MOTION TO DISMISS FIRST AMENDED
                                                                                            COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 7 of 17



                     1   showing that the [claimed trade dress] is not functional, for instance by showing that it is
                     2   merely an ornamental, incidental, or arbitrary aspect of the device.” Id.
                     3            Plaintiff’s Am. Complaint makes a superficial, conclusory attempt to plead non-
                     4   functionality, but still falls short of carrying this heavy burden. Simply put, Plaintiff must
                     5   allege more than the legal conclusion that the alleged trade dress is non-functional. Instead,
                     6   a plaintiff is required “to allege how a trade dress is non-functional.” Deckers Outdoor
                     7   Corp. v. Fortune Dynamic Inc., 2015 U.S. Dist. LEXIS 188274, at *12 (C.D. Cal. May 8,
                     8   2015).
                     9            In Deckers, the plaintiff (the UGG® boots manufacturer) alleged that the defendants
                    10   infringed the trade dress of the UGG® Bailey Button boot design. Id. at *1–3. The plaintiff
                    11   alleged that the elements of its trade dress design were non-functional. Id. at *3. In
                    12   response, the defendants filed a motion to dismiss arguing that the plaintiff failed to plead
                    13   “facts supporting that the Bailey Button Boot Trade Dress is non-functional.” Id. at *12.
                    14   The plaintiff countered that its description of the trade dress as issue “implicitly pleads non-
                    15   functionality because it describes an overall aesthetic look of a boot.” Id. The Deckers
                    16   court rejected this argument and was “persuaded by the approach of district courts that
                    17   require plaintiffs to allege how a trade dress is non-functional.” Id. (emphasis in original)
                    18   (collecting cases).
                    19            The Deckers court granted the motion to dismiss, finding that the “[p]laintiff’s
                    20   conclusory statement of non-functionality fails to sufficiently allege the element.” Id. at
                    21   *13. See also AccuImage Diagnostics Corp. v. Terarecon, Inc., 260 F. Supp. 2d 941, 949
                    22   (N.D. Cal. 2003) (granting motion to dismiss trade dress infringement claim and finding
                    23   that plaintiff did not “plead sufficient facts for the court to determine whether the alleged
                    24   trade dress is non-functional”); Glassybaby, LLC v. Provide Gifts, Inc., 2011 U.S. Dist.
                    25   LEXIS 60306, at *8 (W.D. Wash. June 6, 2011) (granting a motion to dismiss trade dress
                    26   infringement claim and holding that plaintiff “must plead and prove with at least some detail
                    27   what the purported design is and how it is non-functional”).
                    28
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                       -7-           OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 8 of 17



                     1          Here, just as in Deckers, AccuImage and Glassybaby, Plaintiff has not plead
                     2   sufficient facts to explain how its asserted trade dress is non-functional. Instead, Plaintiff
                     3   has inserted boilerplate legal conclusions that the elements of the magazine and rife grip
                     4   trade dress are “not functional” and that the respective product designs are “distinctive.”
                     5   (Am. Compl. ¶¶ 20, 27.) These bald conclusions are not sufficient to allege a trade dress
                     6   claim. Plaintiff’s pleading failure is for good reason—the items are functional. The
                     7   Deckers court, in dismissing the complaint, noted the clear utilitarian function of some of
                     8   the elements of the alleged trade dress of the boots, such as buttons and overlapping flaps.
                     9   Deckers Outdoor Corp., 2015 U.S. Dist. LEXIS 188274, at *13.
                    10          The functionality here is just as obvious as it was in Deckers. The waffle pattern and
                    11   treads on the US Palm Magazine, among other things, make the product easier and safer for
                    12   a rifle user to hold and bolsters the strength of the product. (Am. Compl. ¶ 16.) With regard
                    13   to the US Palm Grip, the shape conforms to a human hand holding the rifle, and the texture
                    14   guards against the product slipping out of the user’s hand. (Id. ¶ 23.) See Apple Inc. v.
                    15   Samsung Elecs. Co., 786 F.3d 983, 991 (Fed. Cir. 2015) (applying Ninth Circuit law and
                    16   observing that “[a] trade dress, taken as a whole, is functional if it is in its particular shape
                    17   because it works better in this shape”). Without pleading some detail about how the designs
                    18   could possibly be seen as non-functional, Plaintiff’s Am. Complaint fails.
                    19          Plaintiff’s description of the rifle grip raises another problem. Plaintiff failed to
                    20   specifically define the elements that comprise the trade dress. See Treat, Inc. v. Dessert
                    21   Beauty, 2006 U.S. Dist. LEXIS 74476, at *14 (D. Or. May 5, 2006). Only if a plaintiff does
                    22   so “can the court and the parties coherently define exactly what the trade dress consists of
                    23   and determine whether the trade dress is valid and if what the accused is doing is an
                    24   infringement.” Id. A plaintiff is required to clearly articulate its claimed trade dress to give
                    25   a defendant sufficient notice. Sleep Sci. Partners v, Lieberman, 2010 U.S. Dist. LEXIS
                    26   45385, at *7 (N.D. Cal. May 10, 2010).
                    27

                    28
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                       -8-           OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 9 of 17



                     1           The Am. Complaint alleges the claimed trade dress with only the general and
                     2   amorphous description that the grip is “three-dimensional” and has a “random speckled
                     3   surface pattern.” (Am. Compl. ¶ 25.) Such imprecise and flimsy statements are exactly the
                     4   kinds of insufficient allegations that courts examining trade dress infringement claims
                     5   routinely reject and dismiss. See Landscape Forms, Inc. v. Columbia Cascade Co., 113 F.
                     6   3d 373, 381 (2d Cir. 1997) (holding that “focus on the overall look of a product does not
                     7   permit a plaintiff to dispense with an articulation of the specific elements which comprise
                     8   its distinct dress”); Walker & Zanger, Inc. v. Paragon, Indus., 549 F. Supp. 2d 1168, 1175-
                     9   76 (N.D. Cal. 2007) (holding plaintiff’s trade dress allegations of ‘rustic look,’ ‘weathered
                    10   look,’ ‘architectural character’ and ‘Old World’ fail to provide adequate notice). Indeed, it
                    11   is well settled that the level of generality at which a trade dress is described indicates that
                    12   that dress is “no more than a concept or idea to be applied to particular products” and is
                    13   nothing but generic. Walker & Zanger, 549 F. Supp. 2d at 1174.
                    14           Here, the generic description of the trade dress as a three-dimensional object with a
                    15   speckled surface falls far short of Plaintiff’s obligation to specifically define the elements
                    16   of the trade dress. Having failed to meet this burden, Plaintiff’s claims related to the rifle
                    17   grip should be dismissed.
                    18                  (b)    The Elements of Secondary Meaning and Likelihood of Confusion
                    19   Are Improperly Pleaded When Plaintiff Does Not Allege It Is Selling the Products at
                    20   Issue
                    21           Plaintiff’s Am. Complaint alleges that Plaintiff is making preparations to sell the
                    22   products previously marketed by US Palm, but Plaintiff does not allege that it is currently
                    23   selling these products.     (Am. Compl. ¶ 32.)      Instead, Plaintiff alleges that products
                    24   previously marketed by US Palm are still sold by third parties on the “secondary market.”
                    25   (Id. ¶ 33.) Additionally, Plaintiff alleges that has licensed the U.S. Palm Magazine trade
                    26   dress to a third party in connection for magazines for air gun products. (Id. ¶ 34.) In other
                    27   words, Plaintiff and Defendants are not even in competition (fairly or otherwise) with
                    28
VEDDER PRICE P.C.                                                                 DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                      -9-           OF MOTION TO DISMISS FIRST AMENDED
                                                                                            COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 10 of 17



                     1   respect to the Accused Products. The Lanham Act was “intended to make actionable the
                     2   deceptive and misleading use of marks and to protect persons engaged in . . . commerce
                     3   against unfair competition.” Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 767–68
                     4   (1992).
                     5          Simply put, there can be no protection under the Lanham Act when Plaintiff is not
                     6   engaged in commerce with respect to the allegedly protected products. Plaintiff’s claims
                     7   fail on this front for the following reasons:
                     8          First, Plaintiff must adequately plead secondary meaning. This means that there
                     9   exists a “mental association by a substantial segment of consumers and potential consumers
                    10   ‘between the alleged mark and a single source of the product.’” Levi Strauss & Co. v. Blue
                    11   Bell Inc., 778 F.2d 1352, 1354 (9th Cir. 1985) (citing 1 J. MCCARTHY, §§ 15:2 at 659, &
                    12   15:11(B) at 686); Mercado Latino, Inc. v. Indio Prods., 2018 U.S. Dist. LEXIS 120147, at
                    13   *15 (C.D. Cal. July 17, 2018) (finding that plaintiff failed to establish “secondary meaning”
                    14   in its purported trade dress by demonstrating “that consumers associated the Asserted Trade
                    15   Dress with a single source”). Plaintiff devotes much of its time in the Am. Complaint
                    16   describing the US Palm Products’ alleged distinctiveness, but these conclusions do not
                    17   properly plead secondary meaning when Plaintiff and Defendants are not selling products
                    18   that could be theoretically associated with a single source.
                    19          Second, Plaintiff’s allegations of consumer confusion also cannot stand when it does
                    20   not plead that there are products actually competing in the market about which consumers
                    21   could be confused. Likelihood of confusion is the hallmark of any trade dress claim.
                    22   Polymer Tech. Corp. v. Mimran, 37 F.3d 74, 80 (2d Cir. 1994); see also Nabisco, Inc. v.
                    23   Warner-Lambert Co., 220 F.3d 43, 45 (2d Cir. 2000) (trademark infringement claim
                    24   requires proof that use is likely to confuse consumers). The Accused Products are the only
                    25   products from the Am. Complaint that are available to consumers. There are no products
                    26   sold by Plaintiff with which to confuse the Accused Products.
                    27

                    28
VEDDER PRICE P.C.                                                                 DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                         - 10 -     OF MOTION TO DISMISS FIRST AMENDED
                                                                                            COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 11 of 17



                     1          Plaintiff’s trade dress claim is simply not actionable. Plaintiff cannot bring a trade
                     2   dress infringement claim without alleging that Plaintiff is selling the products in the
                     3   marketplace and competing with Defendants for customers. Trade dress cases are difficult
                     4   to prove, and the plaintiffs that prevail do so because they have an iconic protected product
                     5   that they are actually selling. See GMC v. Let’s Make a Deal, 223 F. Supp. 2d 1183, 1196
                     6   (D. Nev. 2002) (involving GMC’s sale of the unique and ornamental design of the Hummer
                     7   vehicle); Coca-Cola Co. v. Rods Roadhouse Cafe, 1991 U.S. Dist. LEXIS 13599, at *2
                     8   (E.D. Penn. Sept. 26, 1991) (recognizing The Coca-Cola Company’s trade dress in the
                     9   iconic bottle it sells); Ferrari S.p.A. Esercizio Febbriche Automobili e Corse v. McBurnie,
                    10   1989 U.S. Dist. LEXIS 13442, at *25 (S.D. Cal. June 5, 1989) (involving sales of Ferrari’s
                    11   Daytona Spyder); The Time Inc. Magazine Co. v. Globe Commc’ns Corp., 712 F. Supp.
                    12   1103, 1111 (S.D.N.Y. 1989) (finding trade dress protection over the long-sold People
                    13   magazine cover). But, here, we have a case in which the parties are not even competing for
                    14   customers to purchase the products at issue. There is no case.
                    15   II.    PLAINTIFF’S UNFAIR COMPETITION CLAIM IS SIMILARLY FLAWED
                    16          Plaintiff alleges that the same conduct gives rise to both of the claims it asserted.
                    17   Indeed, Plaintiff’s unfair competition claim is based on identical allegations when compared
                    18   to its trade dress infringement claim—namely the sale by XTech of the Accused Products
                    19   and authorization of these sales by Mr. Deadman. (Compare Am. Compl. ¶¶ 81, 84 with
                    20   ¶¶ 89, 91.) While the common law doctrine of unfair competition “encompasses several
                    21   tort theories,” here, Plaintiff relies on a “palming off” theory which alleges a
                    22   misrepresentation as to the source of a product. Fairway Constructors, Inc. v. Ahem, 193
                    23   Ariz. 122, 124 (App. 1998).
                    24          Thus, Plaintiff’s unfair competition claim must rise or fall along with Plaintiff’s trade
                    25   dress misappropriation claim. Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 1984 U.S. Dist.
                    26   LEXIS 22289, at *2 (D. Ariz. Oct. 31, 1984) (noting that claims of trade dress infringement
                    27   under the Lanham Act or common law unfair competition require the court to apply the
                    28
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                      - 11 -         OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 12 of 17



                     1   same analysis); see also Fairway Constructors, 193 Ariz. at 124 (finding that a common
                     2   law unfair competition claim requires the allegation of confusion in the marketplace). As a
                     3   result, Plaintiff’s unfair competition claim should be dismissed for the same reasons as the
                     4   trade dress claim, as discussed above. See, e.g. Lininger v. Desert Lodge, 63 Ariz. 239, 247
                     5   (1945) (a claim under Arizona’s common law for unfair competition is grounded on a
                     6   “likelihood that prospective customers will regard appellee’s business as associated with
                     7   appellant”).
                     8          As an additional basis for dismissal, the fact that Plaintiff has not alleged that it is
                     9   selling the allegedly protected products is fatal to the unfair competition claim for another
                    10   reason not discussed above. Plaintiff cannot allege injury or damage at this time by
                    11   Defendants’ alleged conduct if it is not in competition with Defendants with respect to the
                    12   Accused Products. See Missud v. Oakland Coliseum Joint Venture, 2013 U.S. Dist. LEXIS
                    13   29915, at *62 (N.D. Cal. Mar. 5, 2013) (holding that plaintiff failed to state a tort claim
                    14   “because it alleges no injury or damages.”).
                    15          At most, Plaintiff seeks an opinion about whether it could have claims against
                    16   Defendants if Plaintiff decides to sell the US Palm Products in the future. Such an opinion
                    17   would be advisory and is not permitted. Flast v. Cohen, 392 U.S. 83, 96 (1968) (“[T]he
                    18   oldest and most consistent thread in the federal law of justiciability is that the federal courts
                    19   will not give advisory opinions.”) (quoting C. WRIGHT, FEDERAL COURTS 34 (1963));
                    20   O’Dowd v. UNUM Life Ins. Co. of Am., 2006 U.S. Dist. LEXIS 73246, at *7 (D. Ariz. Oct.
                    21   6, 2006) (“The Court will not render advisory opinions.”) (citing Dream Place v. Cty. of
                    22   Maricopa, 384 F.3d 990, 999 (9th Cir. 2004)).
                    23          Finally, Plaintiff’s pendant jurisdiction fails if its federal trade dress claim is
                    24   dismissed.
                    25

                    26

                    27

                    28
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                      - 12 -         OF MOTION TO DISMISS FIRST AMENDED
                                                                                             COMPLAINT 2:18-CV-03404-GMS
                             Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 13 of 17



                     1   III.    BOTH CLAIMS PERTAINING TO THE RIFLE GRIPS MUST BE
                     2   DISMISSED BECAUSE THE TANGODOWN GRIP FAR PREEXISTS THE US
                     3   PALM GRIP
                     4           The rifle grip products should not be at issue in this case. The “BATTLEGRIP™”
                     5   line of grips has been for sale to consumers since at least 2002. (See BATTLEGRIP
                     6   Trademark Registration, of which the Court can take judicial notice, attached hereto as Ex.
                     7   2.) US Palm began selling its grip product in 2009. If there was any copying, it was US
                     8   Palm that copied TangoDown, not the other way around.
                     9           In the Am. Complaint, Plaintiff calls the product “XTech Grip” (Am. Compl. ¶ 68)—
                    10   likely an effort to insinuate that the product belongs to XTech. But, the image in the Am.
                    11   Complaint clearly bears the “TD” logo. (Id.) In addition, the Court can consider materials
                    12   Plaintiff references in the Am. Complaint,4 and Plaintiff references the sales website of
                    13   XTech, which shows:
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25
                         4
                    26     See Sgro v. Danone Waters of N. Am., Inc., 532 F.3d 940, 942 n.1 (9th Cir. 2008) (finding
                         it proper to consider disability benefits plan referenced in complaint); Knievel v. ESPN, 393
                    27   F.3d 1068, 1076 (9th Cir. 2005) (in ruling on a motion to dismiss a court may examine
                    28   documents of undisputed authenticity referenced in complaint).
VEDDER PRICE P.C.                                                                DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                    - 13 -         OF MOTION TO DISMISS FIRST AMENDED
                                                                                           COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 14 of 17



                     1          This website screenshot informs us not only that the accused grip belongs to
                     2   TangoDown, but that TangoDown is the company with registered intellectual property
                     3   rights in the grip. Indeed, the website removes any doubt as to the origin of the rifle grip
                     4   product when it states that the “BG-AK is made of the same durable material as
                     5   TangoDown’s® entire BATTLEGRIP® line and offer similar TD Inc. signature features”
                     6   including the “patented internal storage for essential spare parts or optic batteries.” The
                     7   website also states that “TangoDown® and BATTLEGRIP® are registered trademarks of
                     8   TangoDown, Inc.”
                     9          The Court may take judicial notice of the fact that TangoDown trademarked the
                    10   “BATTLEGRIP™” name on July 28, 2009, and patented the storage feature of the
                    11   “BATTLEGRIP™” products on July 17, 2007. (See Patent No. 7,243,454 B1, Ex. 2.) The
                    12   patent application states that TangoDown first placed the products into commerce in 2002.
                    13   (Id.) These undisputed and public facts make clear that TangoDown, and not Plaintiff, was
                    14   the first to market the design of the TangoDown Grip. As a result, Plaintiff cannot prosecute
                    15   any trade dress infringement or unfair competition claims based upon Defendants’ sale of
                    16   the TangoDown Grip.
                    17   IV.    PLAINTIFF’S CLAIMS AGAINST MR. DEADMAN AND MS. DEADMAN
                    18   SHOULD BE DISMISSED
                    19          As noted above, the Am. Complaint alleges that Mr. Deadman is XTech’s “primary
                    20   owner” and its Director of Sales and Marketing. (Am. Compl. ¶¶ 7–8.) Based on these
                    21   roles, the Am. Complaint alleges that Mr. Deadman directed XTech’s sales of the Accused
                    22   Products (id. ¶¶ 62, 70), and thus asserts identical causes of action against both XTech and
                    23   Mr. Deadman. The identical claims for trade dress infringement and common law unfair
                    24   competition brought against Mr. Deadman fail for the exact same reasons that claims fail
                    25   against XTech.
                    26          Ms. Deadman is named as a defendant based solely on allegations that Mr. Deadman
                    27   acted, at all times, on behalf of his marital community. (Id. ¶ 4.) The marital community,
                    28
VEDDER PRICE P.C.                                                                DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                    - 14 -         OF MOTION TO DISMISS FIRST AMENDED
                                                                                           COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 15 of 17



                     1   in Arizona, is a separate entity apart from the husband and wife. Mortensen v. Knight, 81
                     2   Ariz. 325, 330-31 (Sup. Ct. 1956). Ms. Deadman is included only pursuant to this doctrine,
                     3   and she is not a necessary party under these circumstances. Also, once again, any claims
                     4   against Ms. Deadman fail for the exact same reasons that claims fail against XTech.
                     5                                        CONCLUSION
                     6          For all of the foregoing reasons, Defendants XTech Tactical, LLC, Jeremy Deadman
                     7   and Jane Doe Deadman, respectfully request that the Court grant the Defendants’ Rule
                     8   12(b)(6) motion to dismiss with prejudice, considering that Plaintiff has already amended
                     9   its complaint and, presumably, expended its best efforts to re-plead sustainable claims.
                    10

                    11   Dated: December 20, 2018                       Respectfully submitted,
                    12                                                  VEDDER PRICE P.C.
                    13

                    14                                                  By: /s/ Nicole J. Wing
                                                                           Nicole J. Wing
                    15
                                                                        Attorneys for Defendants
                    16                                                  XTECH TACTICAL, LLC, JEREMY
                                                                        DEADMAN and JANE DOE DEADMAN
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
VEDDER PRICE P.C.                                                               DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
     CHICAGO
                                                                    - 15 -        OF MOTION TO DISMISS FIRST AMENDED
                                                                                          COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 16 of 17



                     1

                     2                  CERTIFICATION PURSUANT TO LOCAL RULE 12.1
                     3

                     4          Plaintiff filed its Am. Complaint on November 29, 2018. (Dkt. No. 24). Plaintiff
                     5   filed the Am. Complaint in response to certain legal and factual decencies raised by
                     6   counsel for Defendants during the parties’ telephonic meet-and-confer conference held
                     7   pursuant to L.R.Civ. 12(c).
                     8          On December 14, 2018, defense counsel informed Plaintiff’s counsel that
                     9   Defendants still intended to file a Rule 12(b)(6) motion to dismiss, and stated the grounds
                    10   for said motion. The grounds were substantially the same as they were when the parties
                    11   had previously met and conferred. Defense counsel stated that “[s]ince we have already
                    12   discussed these matters and the amended complaint appears to contain plaintiff’s best
                    13   efforts to re-plead, I do not know if a call is necessary.” Plaintiff’s counsel agreed that a
                    14   call was not necessary and stated that counsel’s exchange of e-mails constituted a
                    15   sufficient meet-and-confer pertaining to the First Amended Complaint.
                    16
                         Dated: December 20, 2018                        VEDDER PRICE P.C.
                    17

                    18
                                                                         By: /s/ Nicole J. Wing
                    19                                                       Nicole J. Wing
                    20                                                   Attorneys for Defendants
                                                                         XTECH TACTICAL, LLC, JEREMY
                    21                                                   DEADMAN and JANE DOE DEADMAN
                    22

                    23

                    24

                    25

                    26

                    27

                    28
VEDDER PRICE P.C.                                                                 DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW                                                                   OF MOTION TO DISMISS FIRST AMENDED
     CHICAGO
                                                                                            COMPLAINT 2:18-CV-03404-GMS
                          Case 2:18-cv-03404-GMS Document 29 Filed 12/20/18 Page 17 of 17



                     1                                 CERTIFICATE OF SERVICE
                     2          I hereby certify that on December 20, 2018, I electronically filed the foregoing
                     3   DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS FIRST
                     4   AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF system which
                     5   will send notifications of such filing to all registered attorneys of record.
                     6                                               /s/ Nicole J. Wing
                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
VEDDER PRICE P.C.                                                                  DEFENDANTS’ MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW                                                                    OF MOTION TO DISMISS FIRST AMENDED
     CHICAGO
                                                                                             COMPLAINT 2:18-CV-03404-GMS
